 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
      UNITED STATES OF AMERICA,                          Case No. 19-cr-071775 MAG
12
                       Plaintiff,                        DETENTION ORDER
13
               v.                                        Hearing: Oct. 30, 2019
14
      KAREN VELASQUEZ,
15
                       Defendant.
16
17
18          In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on October 30,
19 2019, held a hearing to determine detention or release on supervisory conditions for
20 defendant Karen Velasquez. She is charged in the U.S. District Court, Southern District of
21 California with violating the terms of her supervised release. The defendant appeared at the
22 hearing with her attorney Assistant Federal Public Defender Severa Keith.
23          Under Fed. R. Crim. P. 32.1(a)(6) and 18 U.S.C. §3143(a), the defendant charged
24 with violation of supervised release has the burden of establishing by “clear and convincing
25 evidence” that he or she will not flee or pose a danger to any other person or to the
26 community. Here, Velasquez did not establish evidence to overcome this burden. Evidence
27 as to the defendant’s recent performance while on community supervision was presented by
28 Probation Officer Tolbert. Consequently, the Court orders the defendant to be detained.
1         The defendant is committed to the custody of the Attorney General or his designated
2 representative for confinement in a corrections facility separate, to the extent practicable,
3 from persons awaiting or serving sentences or being held in custody pending appeal. The
4 defendant must be afforded a reasonable opportunity for private consultation with defense
5 counsel. On order of a court of the United States or on the request of an attorney for the
6 Government, the person in charge of the corrections facility must deliver the defendant to a
7 United States Marshal for the purpose of an appearance in connection with a court
8 proceeding.
9         IT IS SO ORDERED.
10        Date: October 30, 2019                    _________________________
                                                    Nathanael M. Cousins
11                                                  United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
